Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawing
1.	Drawing filed on 01/24/2020 has been accepted by the examiner.
Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Schmitz (US 4774669 A) describes a control and monitoring system is provided for a train having a plurality of cars each having a propulsion system. The control includes a microcomputer which responds to a plurality of input signals and generates control outputs for operating controlled devices in the associated car propulsion system. The computer is operated to detect errors between commanded and actual operating conditions for preselected controlled devices or system parameters and to deactivate the associated propulsion system for any car in which a discrepancy has been detected. All of the controlled devices are put in a safe condition and any trainline signals normally used to control the propulsion system are ignored. The operator may reset any deactivated propulsion control to reactivate the associated car propulsion system. The operator resetting control for the deactivated propulsion control is disabled under predetermined error conditions. A supervisor control resets any deactivated propulsion control to reactivate the associated car propulsion system where the operator resetting control means has been disabled for that system. Good behavior of a car is employed to modify the conditions under which lockout of operator reset occurs.

	Bahker (US 4087067 A) describes a track control center of testing means for monitoring the operational availability of the data processing unit, which at a predetermined operational readiness thereof, continuously operatively actuates a pilot sound generator whose signals are conducted over the same transmission path of the transmitter as the orders for the traction vehicles, with the issuance of orders to control means on board the vehicle being achieved by means of separate switching means, operative in response to the reception of the pilot sound signal. In the event of failure of the pilot sound signal, and in the absence of a subordinate train protective system, the necessary operations will be again performed in accordance with visual signals which are present, or in accordance with an emergency signalling system. In the event an additional simple train protection system is also present, supplementing the radio-line train transmission secured by the pilot sound signal, generally, in the event of a failure of the pilot sound signal, restricting orders of the additional train protection system become effective and take over the safety function for the train traffic. However, in some applications, the control system on board the traction vehicle may be so designed that in the event of a failure of the pilot sound signal a positive braking will be effected. The invention has the important advantage that the railway radio channels available for operational purposes can be so utilized, in a surprising manner, that they may be additionally employed for train control without, overloading the available channels by too frequent transmission of orders, for example, in correspondence to operative utilizing the known principle of holding current, that an undesirable limitation of two-way communication traffic would become necessary. The orders required for train traffic can be determined at the track control center in view of the necessary data required in various ways. Normally a data processing unit or system is provided which effects a cyclical determination of the desired orders. In this connection, in an advantageous embodiment of the invention, the testing means is designed to monitor the issuance of dynamic signals from the data processing unit, in which case such means may be designed in the form of a comparator which, in combination with a timing circuit, monitors the cyclical arrival of a symbol provided at the determination of each processing cycle of the data processing unit. This arrangement makes it possible in a very advantageous manner, to disconnect the pilot sound signal promptly upon a disclosure of an error, and thus to signal a train operated in the associated section of right-of-way that at a given time it cannot depend on a control order transmitted by radio. Taking into consideration the fact that the radio transmission between the transmitter and the trains may be interrupted for very short periods of time due to atmospheric interferences or disturbances caused by the nature of the terrain and considering the fact that trains, operating in the section of right-of-way involved, may be traveling at widely differing speeds, it is advantageous to provide, on the traction vehicles an intermediate memory for the pilot sound signal at whose reset input two monitoring devices are connected which, following travel over a predetermined section of right-of-way, or after a predetermined interval of time, will issue a reset signal in the absence of a pilot sound signal.

	Bahker (US 4087066 A) describes a train safety and control installation utilizing at least one transmitter disposed at the railway right-of-way for the transmission of orders necessary for train traffic control and for the wireless exchange of general information between a track control center and trains moving in the associated right-of-way section, with a data processing installation being provided at the track control center for the cyclical determination of orders in the form of dynamic signals in which the operational availability of the data processing system is monitored at the track control center, whereby at a predetermined operation readiness of the data processing system a pilot sound generator is continuously activated whose signals are supplied for the traction vehicles, a switching device, provided at the track control centers, having an input for receiving control orders, an input for receiving radio message, and an output for selectively supplying either to the transmitter, and apparatus for selectively actuating said switching device in accordance with the type of transmission to be effected, whereby the signals of the pilot sound generator on board the traction vehicle, in conjunction with a separate switching device controls the delivery of received control orders to responsive control apparatus on the traction vehicle. In a train safety and control system having at least one transmitter disposed at the railway right-of-way for the transmission of orders necessary for train traffic control and for the wireless exchange of general information between a track control center and trains moving in the associated right-of-way section, with a data processing unit being provided at the track control center for the cyclical determination of orders in the form of dynamic signals, the combination of monitoring means at the track control center for monitoring the issuance of dynamic signals from the data processing unit, to determine the availability of the data processing unit, a pilot sound generator operatively connected to said monitoring means for supplying a pilot sound signal in the presence of such dynamic signals, switching means having an input for receiving control orders, an input for receiving radio messages, and an output for selectively supplying either to the transmitter, and means for selectively actuating said switching means in accordance with the type of transmission to be effected, whereby the signals of the pilot sound generator on board the traction vehicle, in conjunction with separate switching means, controls the delivery of received control orders to responsive control means on the traction vehicle.

	Douglas (US 4491290 A) describes a train monitoring system for detecting hot boxes, dragging equipment and the like at the rail site, determining the location on the train, on a car by car basis, of a monitored defect and annunciating the defect and location thereof from a digital automated voice generator to the train crew as well as along a telephone or radio link to a central location or dispatcher. Recording of the defect with time and date is provided. Alarm conditions of journals or hot boxes are determined by sensing the heat from each journal on both sides of a car and averaging the two lowest readings on each side of the car under test, this being the normal average heat (NAH) for that side of the car. All of the heats sensed for that side of the car are then compared with NAH multiplied by a predetermined factor and, if this term is exceeded, an alarm condition exists and is annunicated. The NAH is stored in the data bank for use with the next car, the stored NAH term being continually averaged with the NAH detected for the next car under test, the NAH term in the data bank thereby being continually updated. Since the NAH sensed for a normal roller bearing is essentially twice the value sensed for a normal sleeve bearing, the system will check a new NAH against those previously stored. If the ratio is approximately 2:1 or 1:2 it can be determined whether the new NAH is for a roller bearing or a sleeve bearing. The data bank retains a NAH for each type of bearing and updates only with the NAH corresponding to the bearings on the car then under test. The system is designed whereby the system determines when a car enters and leaves the test area and collects all data in this interim. All calculations are made on-line after a car leaves the test area and before the next car enters the test area. Testing is done on a car by car basis.

	Rush (US 5006847 A) describes a transit vehicle is not operating in accordance with desired motion or is stopped along a predetermined travel route of a manned or unmanned passenger vehicle system, which can include vehicles that are inaccessible on an elevated roadway track. A central station control operator is alerted in relation to stopped or late vehicles to prevent successive vehicle trains being stopped in consecutive stations and waiting on a stalled train at the head of a stack of such trains in an automatically controlled train system. A monitoring system for detecting when any of one or more trains operating in a transit system is not moving along the system track as desired, the system track being divided into successive track signal blocks each having means for generating a signal indicating whether a train is occupying any portion of the signal block, said monitoring system comprising: computer means for storing the respective occupancy signals for the track blocks; said computer means periodically comparing new and past occupancy signal values for the track blocks to indicate occupancy changes; means for resetting an alarm timer for each block occupancy change; means for enabling each running timer to continue operation if no occupancy change has occurred in the block to which the timer corresponds; and means for generating a system operator alarm when any running timer reaches a present time limit to indicate a no-motion train condition requiring system level supervisory action.

	TIPPE (US 2015/0102176 A1) describes a train navigation system that automatically detects train track segment changes based on receipt of signaling from wayside transponders, the system comprising: a bi-directional communication link that includes at least one antenna that receives signaling from a plurality of wayside transponders; and a processor that determines a location of the train in relationship to at least one track turnout based on analysis of received wayside transponder signaling data, wherein the processor determines when the train will switch tracks or routes automatically based on the location of the train in response to the received wayside transponder signaling. A method of providing advice to a train operator for train navigation, the method comprising: receiving signaling from plurality of wayside transponders via a bi-directional communication link that includes at least one antenna; determining, using a processor running software, a location of the train in relationship to at least one track turnout based on analysis of received wayside transponder signaling data; automatically detects train track segment changes based on receipt of signaling from wayside transponders; and determining, using the processor, when the train will switch tracks or routes automatically based on the location of the train.

	Hollands (US 4742460 A) describes a vehicle protection system including a vehicle confined to move within said system, which said system comprises:
at least first and second pathways along which said vehicle can travel, multiple electronic circuit sections contiguously positioned along each of said pathways, each of said sections of said first and second pathways having associated therewith a transmission means which are operable for generating and transmitting a signal of a predetermined frequency, with all of said transmission means associated with said first pathway generating and transmitting frequencies in accordance with a first defined sequence of frequencies and all of said transmission means associated with said second pathway generating and transmitting frequencies in accordance with a second defined sequence of frequencies, with said first and second sequence of frequencies being distinguishable from each other; a third pathway along which said vehicle can travel connected between said first and second pathways, one or more electronic circuit sections contiguously positioned along said third pathway, each of said sections of said third pathway having associated therewith a transmission means which are operable for generating and transmitting a signal of a predetermined frequency, with all of said transmission means associated with said third pathway generating and transmitting frequencies in accordance with a third defined sequence of frequencies, with said third defined sequence of frequencies being distinguishable from said first and second defined sequence of frequencies; and a signal receiver and control means carried by said vehicle for receiving said signals transmitted by said transmission means, said signal receiver and control means including a programable means for maintaining a list of said first, second and third defined sequences of frequencies and a means for comparing said sequence of frequencies being received from said transmission means with said list of said sequence of frequencies, with said receiver and control means further being operable for activating a safety function when said received sequence of frequencies is other than one of said sequence of frequencies of said list. A vehicle protection system for vehicles confined to move along fixed pathways in which the pathways are effectively sub-divided into sections and communication with a vehicle is established by transmission of a signal the frequency of which changes between adjacent sections according to a predetermined sequence of frequencies in each pathway, and intermediate sections are provided at intersections and crossings in which the signal has a further frequency, a vehicle is provided with a signal receiver, and control means responsive to the received signal frequency sequence to perform a safety function in the event that the received sequence is not a valid sequence. The control means is preferably further responsive to a received intermediate section frequency to prepare to receive a fresh signal frequency sequence.

Westlake (US 2001/0015578 A1) describes a plural output control station for operating electrical apparatus, such as model electric train engines and accessories. The control station employs a data processor for monitoring and controlling the signals generated at a plurality of transformer-driven power output terminals. An exemplary station includes two variable-voltage alternating current (AC) output channels (TRACK 1 and TRACK 2) and two fixed-voltage AC output channels (AUX 1 & AUX 2). The variable-voltage outputs are controlled by a data processor responsive to respective operator-controlled throttles for varying the AC output voltage and therefore the rate of movement and direction of electric train engines, typically three-rail O-gauge model trains. The variable-voltage outputs can also be offset by the data processor with positive and negative DC voltages for enabling engine functions such as horns, whistles and bells. The variable-voltage outputs are controlled by the data processor to also communicate control parameters to electric train engines for the operation and programming of various electric train engine features and accessories. The plurality of outputs are monitored by the data processor to ensure that predetermined voltage and/or current limits are not exceeded by any individual output and that a predetermined power limit is not exceeded by any individual output or by any combination of outputs. lectrical control apparatus comprising: at least two outputs at which respective first and second electrical signals are to be produced; a controllable first electrical source coupled to at least one of said outputs for supplying said first electrical signals thereto, wherein said controllable electrical source is responsive to a first control signal for controlling the magnitude of said first electrical signal; a second electrical source coupled to the other of said outputs for supplying said second electrical signal thereto; a sensing element coupled to receive said first electrical signal and to generate a sensed electrical parameter representative of the magnitude of said first electrical signal; and a processor responsive to said sensed electrical parameter for generating said first control signal, wherein said controllable first electrical source includes a switching amplifier comprising: a switching circuit adapted to receive electrical power from a power source, said switching circuit being switched at a switching frequency in response to said first control signal; and a filter coupled between said switching circuit and said one of said outputs for substantially reducing the magnitude of signals at said switching frequency at said one of said outputs.

Parisi (US 2007/0241726 A1) describes a power regulation device for a model railroad system, comprising: a. first and second input terminals for connection to a supply of power in the form of an alternating waveform; b. a first current measuring circuit coupled to the first and second input terminals that measures current flow from said first and second input terminals and generates a first current measurement signal representative thereof, c. a controller coupled to said first current measuring circuit that analyzes said first current measurement signal to detect an undesired over-current condition at the first and second input terminals and in response generates a trigger signal; d. first and second output terminals for connection to respective rails of a track section to connect the alternating waveform to said respective rails; and e. a first switch circuit connected to said first and second input terminals and to said first and second output terminals to control connection of said alternating waveform from said first and second input terminals to said first and second output terminals, wherein said first switch circuit is responsive to said trigger signal to disconnect said first and second output terminals from said first and second input terminals, wherein the switch of the first switch circuit comprises an optical coupler, first and second transistors connected in a source-to-source configuration, a capacitor, a first diode and a Zener diode, wherein the capacitor and Zener diode are connected between the first and second transistors and the optical coupler, wherein the first input terminal is connected to said first diode and to said first output terminal, the second input terminal is coupled via said current measuring circuit to a drain of said first and second transistors, the first diode is connected between the optical coupler and the capacitor, and a drain of said second transistor is connected to said second output terminal, wherein said optical coupler is responsive to said trigger signal to turn off said first and second transistors thereby disconnecting the alternating waveform from said first and second output terminals.

Severson (US 5896017 A) describes an on-board state generator is used to increase the number of remote control options available from a limited number of remote control signals. FIG. 1 from that patent is included here as FIG. 1 in this patent specification as a reference. Briefly, the on-board state generator, 104, is used to specify the effect that detected remote control signals, 101, will have. If the state of the on-board state generator is changed, the same remote control signal may have an entirely new effect. In this way, the number of different remote control effects is only limited by the number of available states for the On-Board State Generator. The state of the On-Board State Generator can be changed by a number of conditions including the state of the remote object, such as its directional state, its speed, how long it has been operating, etc. plus the state can be changed by the application of remote control signals or the state can be changed by a combination of its present state and the application of remote control signals. In U.S. Pat. No. 4,914,431, we made extensive use of the direction state of the engine to specify, in part, the state of the on-board state generator. Since we also use direction states in this invention, we have included FIG. 2 from that patent in this patent specification as FIG. 2. FIG. 2 shows, four direction states of forward, neutral before reverse, reverse and neutral before forward plus a fifth state called reset. For AC-powered trains described in this earlier patent, the direction state was changed by each power interruption to the track of some minimum time and less than a specified maximum time (usually between 180 mSec and 1 second). The sequential and periodic nature of direction changes is shown as a circle; the next direction state is always uniquely defined and you always return to the same direction state every forth direction change. The reset state, 201, is a state that occurs or is enabled when the power has been off for some minimum time (usually 3 or 4 seconds). When track power is re-applied, the direction state always comes up in a specific state (usually forward or neutral before forward). In order to make effective use of this patent for DC-powered trains, at least one remote control signal must be available. This invention describes a number of novel remote control signaling methods that can be used within tile existing DC powered train standard and describes a number of novel remote control effects that can be operated by these signals.

Maier (US 7810435 B2) describes device and method for a model railway system is provided. The device comprises inputs that connect to a supply of a digital command control (DCC) waveform and to a track section to be powered by the DCC waveform. The device comprises a current measuring circuit that measures current flow associated with the DCC waveform supplied at the inputs. A switch is connected between the inputs and outputs that are in turn connected to respective rails of the track section. A controller is provided that analyzes a current measurement signal produced by the current measuring circuit and controls the switch to disconnect supply of the DCC waveform to the outputs when a true over-current condition is detected. The device may also comprise an auto-reversing function to accommodate reverse loop track sections. The controller is capable of distinguishing temporary surges from true over-current conditions that warrant tripping the circuit breaker function of the device. The power regulation device according to the present invention may also be designed to receive a power input consisting of a 50 or 60 Hz AC waveform as may be found in the operation of some train systems (e.g., model trains known under the brand name Lionel). Since these systems do not incorporate provisions for the use of DCC signals, functions that require these signals may not be available on a model railroad that uses 60 Hz power. 

Westlake (US 6624537 B2) describes electrical control apparatus comprising:
at least two outputs at which respective first and second electrical signals are to be produced; a controllable first electrical source coupled to at least one of said outputs for supplying said first electrical signals thereto, wherein said controllable electrical source is responsive to a first control signal for controlling the magnitude of said first electrical signal; a second electrical source coupled to the other of said outputs for supplying said second electrical signal thereto; a sensing element coupled to receive said first electrical signal and to generate a sensed electrical parameter representative of the magnitude of said first electrical signal; and a processor responsive to said sensed electrical parameter for generating said first control signal; and wherein said processor determines from said sensed electrical parameter whether said two outputs are connected together, measuring at least the other of the outputs a reference measured value of the current thereof; measuring at said at least the other of the outputs after said changing the control value of the controllable output a second measured value of the current thereof; comparing said reference measured value of the current thereof to said second measured value of the current thereof; and detecting an interconnection when said second measured value of the current differs from said reference measured value of the current in a sense opposite to the sense of the expected predetermined change in the voltage at said controllable output.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ralph E. Locher on May 23, 2022
The application has been amended as follows: 

1 (currently amended).  A method for a mixed operation of a track-bound line section 

	traversing the track-bound line section with trains equipped with a train protection system, and by trains not equipped with the train protection system; and

	fitting the track-bound line section with at least one switch, in an event that a train that is not equipped with the train protection system is to enter the track-bound line section, a block section of the track-bound line section which extends as far as the switch is authorized, wherein the switch is set for a purpose of following-move protection and the switch is reset again before a passage of the train that is not equipped with the train protection system.

12 (currently amended).  A track-bound line section to be traversed by trains 

	at least one switch, in an event that a train about to traverse the track bound line section and a train protection system enters the track-bound line section, a block section of the track-bound line section which extends as far as said at least one switch is authorized, wherein said at least one switch can be set for a purpose of following-move protection and said at least one switch can be reset again before a passage of the train that is not equipped with the train protection system.

Allowable Subject Matter
4.	Claims 1-15 are allowed.
Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance:
Independent claims 1 and 7 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a method for a mixed operation of a track-bound line section comprises: a block section of the track-bound line section which extends as far as the switch is authorized, wherein the switch is set for a purpose of following-move protection and the switch is reset again before a passage of the train that is not equipped with the train protection system. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-11 are allowed due to their dependency on claim 1.

Regarding claim 12:
The primary reason for the allowance of claim 12 is the inclusion of a track-bound line section to be traversed by trains the track-bound line section comprising: a block section of the track-bound line section which extends as far as said at least one switch is authorized, wherein said at least one switch can be set for a purpose of following-move protection and said at least one switch can be reset again before a passage of the train that is not equipped with the train protection system. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 13-15 are allowed due to their dependency on claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
May 23, 2022